ORDER

PER CURIAM.
Defendant pled guüty to five counts of sodomy, of a chüd under age fourteen in violation of section 566.060 RSMo 1994. Defendant was convicted as a persistent offender and sentenced to thirty years’ imprisonment on each count, to run concurrently. Following his conviction, defendant filed a motion for post-conviction relief pursuant to Rule 24.035. Defendant now appeals the motion court’s denial of his motion without an evidentiary hearing.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. However, we have provided the parties with a memorandum, for their information only, setting forth our reasoning.
*187The judgment of the trial court is affirmed pursuant to Rule 84.16(b).